t c memo united_states tax_court robin f and anne f jenkins petitioners v commissioner of internal revenue respondent docket no filed date robin f and anne f jenkins pro sese lindsey d stellwagen for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies in and additions to petitioners' federal income taxes additions to tax sec sec sec sec sec year deficiency b b a b b b dollar_figure dollar_figure -- -- dollar_figure big_number big_number -- -- big_number big_number -- dollar_figure -- big_number percent of the interest due on the deficiency in the alternative to the additions to tax pursuant to sec_6653 and for and respondent determined the negligence additions to tax pursuant to sec_6653 in the respective amounts of dollar_figure and dollar_figure and under sec_6653 in the respective amounts of percent of the interest due on dollar_figure and dollar_figure in the alternative to the additions to tax under sec_6653 and b for respondent determined a dollar_figure addition_to_tax under sec_6653 and an addition_to_tax under sec_6653 in the amount of percent of the interest due on dollar_figure all section references are to the internal_revenue_code in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners underreported their income and overstated schedule c deductions for and as determined by respondent whether petitioners are liable for the additions to tax for fraud pursuant to sec_6653 for and or in the alternative whether petitioners are liable for the additions to tax for negligence pursuant to sec_6653 whether petitioners are liable for the additions to tax for substantial understatements of income_tax pursuant to sec_6661 for and and whether the statute_of_limitations bars respondent's assessment and collection of petitioners' federal income taxes findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioners husband and wife resided in sterling virginia at the time they filed their petition they timely filed joint federal_income_tax returns for and the years under consideration respondent mailed petitioners a notice_of_deficiency with respect to all years under consideration on date robin f jenkins hereinafter referred to in the singular as petitioner obtained a high school diploma and completed one year of college while in college petitioner studied wildlife biology he did not take any_tax or accounting courses he left college and became a mason by trade during the years under consideration petitioner was self-employed he owned and operated a business known as field masonry anne f jenkins mrs jenkins also graduated from high school and completed one semester of college study she did not take any_tax or accounting classes audit respondent's revenue_agent kathleen bellamy ms bellamy was assigned to audit petitioners' federal_income_tax returns for the years under consideration ms bellamy first met petitioners in date at their residence she began the audit by examining petitioners' bank_deposits in order to identify possible unreported income ms bellamy examined deposit slips petitioner's business records and the records of some of the vendors with whom petitioner dealt ms bellamy discovered that substantial amounts of income were omitted from and deductions were improperly claimed on petitioners' and income_tax returns petitioner's brown books during their first meeting ms bellamy questioned petitioner about his business books_and_records he told her that there were no books to examine subsequently petitioner provided her with bank statements canceled checks a bag of invoices and sheets of notebook paper containing unexplained figures in point of fact petitioner used brown books to record income and profit and to compile summary sheets of his field masonry business activities the brown books were also used to calculate the amount of petitioners' annual charitable_contributions one of respondent's special agents accompanied ms bellamy to petitioners' home for a second meeting regarding possible criminal violations at that time petitioner provided the agents with one of his brown books from a year prior to the years under consideration and showed them how he computed his income petitioner told them that the brown books and summary sheets for the years under consideration had been destroyed because he had given them to his children to color on he also expressed his belief that records more than years old should be destroyed because of the possible criminal violations petitioners retained a lawyer their lawyer had possession of the brown books for the years under consideration the brown books were ultimately turned over to respondent's special_agent who provided them to ms bellamy tax_return preparation petitioner prepared petitioners' tax returns for the years under consideration mrs jenkins did not participate in the completion of the returns petitioners paid no income_tax for and they paid dollar_figure in income_tax for ms bellamy primarily used the bank deposit analysis and then made modifications as additional information was provided to identify petitioners' unreported schedule c income for and petitioner did not report all of his gross_receipts from his field masonry business when the audit began petitioner wrote a dollar_figure personal check payable to the internal_revenue_service and gave it to ms bellamy because he was certain that petitioners had underreported their income and owed at least that amount a joint federal_income_tax return petitioners claimed among others the following expenses as schedule c deductions on their return advertising dollar_figure dues and publications legal and professional office expense travel and entertainment utilities and telephone work_clothes security guard petitioners could not substantiate the advertising expense under the category dues and publications petitioners deducted the dues paid to petitioners' homeowners_association and amounts paid for the disposal of household trash the legal and professional expense was for a dollar_figure stuffed deerhead that petitioner gave to an accountant for preparing petitioners' income_tax return and dollar_figure of family doctor bills petitioners deducted as office expense dollar_figure for cassette tapes and a tape player they deducted a dollar_figure color television set and a family trip to williamsburg virginia as travel and entertainment petitioners deducted home utility bills under the utilities and telephone category and a portion of the deduction was allowed by respondent under the category of work_clothes petitioners deducted personal clothing purchased by petitioner during the security guard expense consisted of dog food and a license for the family dog in addition to these schedule c deductions petitioners deducted dollar_figure which was paid for hazard insurance on their home as a schedule a medical and dental expense b joint federal_income_tax return petitioners claimed among others the following expenses as schedule c deductions on their return advertising dollar_figure travel and entertainment supplies big_number utilities and telephone the advertising expense consisted of two deerheads which were worth approximately dollar_figure apiece the travel and entertainment_expenses consisted of fireworks fishing and motel costs under supplies petitioners deducted a dollar_figure video camera purchased for both personal and business use and deducted the costs of utilities and telephone used at their residence petitioners also deducted dollar_figure for dog food veterinary bills and a chain for their dog c joint federal_income_tax return petitioners claimed among others the following expenses as schedule c deductions on their return employee benefit program dollar_figure mortgage interest big_number supplies big_number security guard contributions big_number petitioners could not substantiate the supplies deduction the security guard expense represented a fence erected to house petitioners' family dog the employee benefit program deduction consisted of family doctor and medical_expenses petitioners deducted dollar_figure for home mortgage interest as a business_expense the contribution deduction represented petitioners' charitable_contributions petitioners also claimed a dollar_figure jobs_credit on their schedule c in prior years petitioners deducted their medical home mortgage interest and charitable_contribution expenses as schedule a itemized_deductions rather than schedule c deductions petitioner deducted the aforementioned expenses on schedule c of their return because schedule c provided them with greater tax savings respondent determined that petitioners underreported their income during each of the years in issue by underreporting petitioner's masonry business receipts inflating business deductions and changing schedule a deductions to schedule c expenses loan application in petitioner applied for a loan at the first american savings and loan association first american on the application form petitioner listed his income as dollar_figure a month he listed dollar_figure of monthly inheritance interest and reported cash assets of approximately dollar_figure the inheritance interest_income was not reported on petitioners' federal_income_tax returns for the years under consideration petitioners' and tax returns were attached to the bank loan application first american denied petitioner a loan petitioner wrote a letter to first american following the denial of the loan in the letter he provided first american with profit information for the first eight months of he reported gross_profit of dollar_figure and net profit of dollar_figure petitioner obtained these figures using his brown books tithing during the years under consideration petitioners made charitable_contributions based on tithing they tithed approximately percent of petitioner's annual profits to their church petitioner determined the amount to be tithed each year by using his brown books ms bellamy met with petitioners after she had completed a bank deposit analysis and reconstructed petitioners' expenses for each of the years under consideration during this meeting ms bellamy asked petitioners to review her calculations to see if they agreed with the income and expense figures petitioner suggested that if ms bellamy's figures matched petitioners' tithing he would agree with her numbers he asked ms bellamy to calculate percent of the amount she determined as his gross_profit ms bellamy did so and the result was close to the amount petitioners tithed petitioner agreed with the agent's income analysis he told the agent that he always computed gross_profit accurately for tithing because i'd never cheat the lord issue unreported income opinion every individual liable for tax is required to maintain books_and_records sufficient to establish the amount of his or her gross_income sec_6001 96_tc_858 affd 959_f2d_16 2d cir where a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized to compute the taxpayer's taxable_income by any method that clearly reflects income sec_446 348_us_121 394_f2d_366 5th cir affg tcmemo_1966_81 the reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 40_tc_30 the commissioner is given latitude in determining which method of reconstruction to apply when a taxpayer fails to maintain records 92_tc_661 for the years under consideration herein petitioner maintained inadequate books_and_records as a result respondent was required primarily to use the bank_deposit_method to reconstruct petitioners' income the bank_deposit_method assumes that all money deposited in a taxpayer's bank account during a given period constitutes taxable_income dileo v commissioner t c pincite bank_deposits are prima facie evidence of income 87_tc_74 64_tc_651 affd 566_f2d_2 6th cir in analyzing a bank_deposits case deposits are considered income when there is no evidence that they represent anything other than income 335_f2d_671 5th cir 234_f2d_788 7th cir because petitioners used a modified accrual accounting_method ms bellamy used the same method to calculate petitioners' income she reconstructed petitioners' income and expenses using the information she possessed petitioners failed to present evidence to refute respondent's income determinations and to substantiate the deductions claimed in contrast respondent has established that the underpayments determined in the statutory_notice_of_deficiency are correct accordingly we sustain respondent's determination both as to the amounts of unreported income and the denial of schedule c deductions for each of the years under consideration issue fraud additions to tax respondent determined that petitioners are liable for the additions to tax for fraud under sec_6653 and for and and under sec_6653 and b for for and sec_6653 provides that if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment sec_6653 provides for additional interest with respect to the portion of underpayment attributable to fraud for sec_6653 imposes an addition_to_tax equal to percent of the portion of the underpayment which is attributable to fraud and sec_6653 provides for additional interest on the portion of the underpayment attributable to fraud under sec_6653 applicable to and if respondent proves that any part of the underpayment is attributable to fraud the addition_to_tax imposed by that section applies to the entire underpayment regardless of whether petitioners show that some part of the underpayment is not attributable to fraud sec_6653 under sec_6653 and b applicable to if respondent establishes that any portion of an underpayment is attributable to fraud the entire underpayment is to be treated as attributable to fraud except with respect to any portion of the underpayment that petitioners establish is not attributable to fraud sec_6653 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir to support fraud respondent has the burden of proving by clear_and_convincing evidence that petitioners have an underpayment for each year and that some part of the underpayment is due to fraud sec_7454 rule b 90_tc_1130 53_tc_96 this burden is met if respondent shows that petitioners intended to evade taxes known to be owing by conduct intended to conceal income mislead or otherwise prevent the collection_of_taxes 398_f2d_1002 3rd cir 80_tc_1111 for purposes of the fraud addition an underpayment of taxes can be accomplished by an overstatement of deductions as well as by an omission_of_income 67_tc_143 petitioners failed to report substantial amounts of schedule c income further they inflated business deductions by deducting practically everything they purchased except food as a schedule c expense in addition they manipulated income and expenses to evade self-employment_tax thus respondent has proven by clear_and_convincing evidence that an underpayment_of_tax existed with respect to each of the years under consideration next respondent must prove that a portion of such underpayment was due to fraud 79_tc_888 fraud is never presumed but must be affirmatively established by clear_and_convincing evidence 55_tc_85 because direct evidence of fraud is rarely available fraud may be proved by circumstantial evidence 317_us_492 the existence of fraud is a factual question to be determined upon a consideration of the entire record 75_tc_1 67_tc_181 affd without published opinion 578_f2d_1383 8th cir however the mere failure to report income is not sufficient to establish fraud 301_f2d_484 5th cir affg tcmemo_1959_172 the courts have listed several indicia or badges_of_fraud from which fraudulent intent can be inferred these include understating income inadequate books_and_records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony and dealings in cash 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 grosshandler v commissioner supra pincite these badges_of_fraud are nonexclusive 94_tc_316 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 the taxpayer's background and the context of the events in question may be considered as circumstantial evidence of fraud spies v united_states supra pincite the sophistication education and intelligence of the taxpayer also are relevant to this determination 175_f2d_500 2d cir affg 7_tc_245 99_tc_202 fraud cannot be imputed from one spouse to another in the case of a joint_return sec_6653 for taxable years and and sec_6653 for taxable_year provide that sec_6653 shall not apply with respect to a spouse unless some part of the underpayment is due to fraud by such spouse hence respondent must prove fraud as to each spouse charged with liability for the addition_to_tax 56_tc_982 affd 470_f2d_87 1st cir 56_tc_213 we shall first address whether any part of the underpayment for the years under consideration is due to petitioner's fraud a petitioner petitioner claims that the understatements and deductions on the returns for the years under consideration were not fraudulent but rather resulted from his honest mistakes he claims that mistakes were made because he thought every expense was deductible and that the irs audited all returns and corrected any inaccurate items listed on the returns we find petitioner's claim to be self-serving and at least in part incredible respondent has affirmatively established numerous badges of fraudulent intent by petitioner as follows understatements of income consistent understatement of income with consequent underpayment of taxes may be strong evidence of fraudulent intent to evade taxes 799_f2d_166 5th cir affg tcmemo_1985_148 petitioner considered himself to be a successful and sophisticated businessman he operated field masonry prudently by filing appropriate tax forms for each of his employees and presented himself at trial as a knowledgeable and competent individual nevertheless he exhibited a pattern of substantially understating petitioners' and income also petitioner chose to deduct all personal and business_expenses personal expenses are not deductible sec_262 a practice of claiming personal expenses as business_expenses has been held to justify the imposition of the fraud addition_to_tax see eg 56_tc_982 affd 470_f2d_87 1st cir ramsey v commissioner tcmemo_1984_251 by attempting to convert nondeductible personal expenses into deductible business_expenses petitioner fraudulently understated petitioners' federal income taxes for the years under consideration through an overstatement of deductions see hicks co v commissioner supra pincite petitioner also excluded gross_receipts and interest_income for each of the years under consideration he deliberately moved schedule a itemized_deductions to schedule c for increased tax benefits in fact he offered ms bellamy a dollar_figure check payable to the irs at their first meeting because he was sure that petitioners had understated income moreover petitioners paid no income_tax in and and only paid dollar_figure in thus respondent has proven that petitioner consistently understated and underpaid petitioners' income_tax for each year inadequate books_and_records failure to maintain adequate books_and_records may be an indicium of fraud grosshandler v commissioner supra pincite petitioner's brown books were inadequate he was unable to use his brown books or other records to substantiate any of petitioners' expenses at trial he attempted to defend many of the claimed schedule c deductions however he did not keep any contemporaneous_records to substantiate the expenses petitioner could not substantiate the expenses relating to the family trip to williamsburg virginia the color television set the family dog expenses the work_clothes deduction family medical bills or the household trash and utilities expenses petitioner did not maintain adequate books_and_records during and inconsistent explanations of behavior petitioner testified that he used his brown books to calculate petitioners' annual charitable_contributions he also claimed that he used the brown books to prepare petitioners' tax returns the figures on the returns however did not match the figures in the books petitioner asked ms bellamy to take her figures and calculate percent of his gross_profit for each year under consideration petitioner agreed that ms bellamy's income analysis was correct because percent of the gross_profit calculated from ms bellamy's figures approximated petitioners' tithing we conclude that although petitioner used his brown books to calculate petitioners' tithing he chose not to use them when he prepared petitioners' federal_income_tax returns the brown books also were used to complete a bank loan application the figures reported on the application were inconsistent with the figures petitioner listed on petitioners' federal_income_tax return petitioner was denied the loan based on the application which included petitioners' and income_tax returns in a letter written to the bank he tried to explain why the reported income was so low by informing the bank that he had a dollar_figure profit during the first months of he used his brown books to compute these figures subsequently he reported no taxable_income on the return thus petitioner's behavior concerning his calculation of tithing and in reporting petitioners' income on the bank loan application was inconsistent with the reporting of petitioners' income on the tax returns for the years under consideration intent to mislead misleading statements to an investigating agent may be evidence of fraud see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir petitioner misled ms bellamy when he provided her with details of his income during the audit ms bellamy indicated to petitioner the importance of obtaining all relevant information so that she could reconstruct petitioners' income petitioner refused to permit ms bellamy to review petitioners' federal_income_tax return petitioner claims that petitioners provided ms bellamy with the brown books for the years under consideration at the first audit meeting and that she took the books with her and later returned them he further contends that his preparation of a mileage log completed during the audit and at ms bellamy's recommendation is proof that the brown books were handed over to her but he later claimed that the brown books were destroyed by his children and expressed a belief that it was useless to keep records for longer than years it took almost years before ms bellamy was given an opportunity to review photocopies of the and brown books which were provided to her through petitioners' counsel we conclude that petitioner did not turn the brown books over to ms bellamy as asserted and that he intended to mislead ms bellamy by withholding this information lack of credibility of petitioner's testimony a taxpayer's lack of credibility inconsistent testimony or evasiveness are factors in considering the fraud issue 743_f2d_309 5th cir affg tcmemo_1984_25 portions of petitioner's testimony were not credible for example petitioner accused ms bellamy of manufacturing a portion of his first american bank loan application furthermore he testified that ms bellamy did not adequately inform petitioners about the statute_of_limitations extension period and that she lied about her handling of the brown books we disbelieve petitioner's accusations failure to cooperate with tax authorities a failure to cooperate with tax authorities is further proof of fraud 80_tc_1111 petitioner admitted that he was not cooperative with ms bellamy during one of their audit meetings and that he once held a grudge against the irs at the second audit meeting in which a special_agent accompanied ms bellamy to petitioners' home petitioner showed them a brown book from a year not under consideration and explained how he calculated his income petitioner was uncooperative and evasive when asked to produce the brown books for the years under consideration he was not able to explain the numbers on his summary sheets and stated that he could not read his own writing to summarize the evidence in this case shows clearly and convincingly that the entire underpayment for and is due to petitioner's fraud thus we sustain respondent's determination that petitioner is liable for the additions to tax under sec_6653 for and we now turn to whether any part of the underpayment for the years under consideration is due to mrs jenkins' fraud b mrs jenkins mrs jenkins' testimony was not fully credible her support of petitioner's claim that petitioner provided ms bellamy with the brown books for the years under consideration demonstrates that part of her testimony was not plausible we have found that petitioner never provided ms bellamy with the brown books nonetheless we are not inclined to hold that mrs jenkins committed fraud based solely on her lack of credibility as previously stated fraud is never presumed even if the taxpayer's testimony is not credible in all respects we may still be left with no more than a suspicion of fraud rinehart v commissioner tcmemo_1983_184 we will not sustain respondent's finding of fraud when we are only left with a suspicion of fraud 66_tc_538 see comparato v commissioner tcmemo_1993_52 the record contains no evidence to indicate that mrs jenkins was involved in petitioner's field masonry business respondent failed to show that mrs jenkins was responsible for understating income for maintaining petitioner's brown books or that she was in any way involved in claiming the unsubstantiated deductions also respondent produced no evidence to show that mrs jenkins concealed assets was engaged in illegal activities or had dealings in cash petitioner completed petitioners' and tax returns by himself mrs jenkins signed the returns without glancing at any of the reported figures respondent has not affirmatively established by clear_and_convincing evidence that mrs jenkins intended to evade taxes we cannot conclude on this record that mrs jenkins committed fraud where respondent has failed to adduce evidence showing intentional wrongdoing we now turn to whether petitioners are liable for additions to tax for negligence under sec_6653 issue negligence additions to tax petitioner and mrs jenkins filed joint federal_income_tax returns for the years under consideration the liability for additions to tax for taxpayers who file jointly is joint_and_several sec_6013 78_tc_100 as previously stated fraud must be proved for each spouse individually but negligence additions are imposed jointly and severally we held above that petitioner is liable for the additions to tax for fraud for all years under consideration if we were to hold mrs jenkins liable for the negligence additions to tax for such years petitioner would then be jointly and severally liable for such addition but a taxpayer cannot be liable for the addition_to_tax for fraud and also the addition_to_tax for negligence sec_6653 see minter v commissioner tcmemo_1991_448 congelliere v commissioner tcmemo_1990_265 therefore having found petitioner liable for fraud under sec_6653 for each year under consideration we cannot hold mrs jenkins liable for negligence under sec_6653 on the same underpayments issue substantial_understatement additions to tax the next issue is whether petitioners are liable for the additions to tax for substantial understatements of income_tax pursuant to sec_6661 for the years in issue sec_6661 imposes an addition_to_tax on any underpayment attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the sec_6661 addition_to_tax i sec_25 percent of the underpayment attributable to such understatement the understatement is reduced if it is based on substantial_authority or is adequately disclosed on the return or in a statement attached to the return with respect to the additions to tax under sec_6661 the burden_of_proof is on petitioners rule a 98_tc_511 petitioners presented no evidence showing that they did not substantially understate their income taxes their understatements for the years in issue were neither based on substantial_authority nor adequately disclosed on their returns or in a statement attached to their returns accordingly we sustain respondent's determination as to these additions to tax issue statute_of_limitations the final issue is whether respondent is barred by the statute_of_limitations from assessing and collecting petitioners' federal income taxes for the years under consideration as a general_rule the commissioner must determine a deficiency within years after a return is filed sec_6501 the statute_of_limitations is suspended by respondent mailing the notice_of_deficiency sec_6503 here respondent's notice_of_deficiency was mailed to petitioners on date more than the years after the returns were filed however sec_6501 provides an exception to the general_rule it permits respondent to assess a deficiency at any time if the taxpayer files a fraudulent return based on our holding that petitioner fraudulently filed petitioners' federal_income_tax returns for each of the years under consideration sec_6501 extends the period of limitations for each year thus the notice_of_deficiency is timely to reflect the foregoing decision will be entered under rule
